Citation Nr: 1534384	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-09 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

Entitlement to a higher initial rating for a service-connected thoracolumbar spine disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to July 2008.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in Los Angeles, California that in pertinent part, granted service connection and a 20 percent rating for a thoracolumbar spine disability; the Veteran perfected an appeal for a higher initial rating.

There are other issues that are not before the Board.  In its May 2009 decision, the RO also denied her claim of service connection for a bilateral hip disability.  In response to April 2014 correspondence from the Veteran's representative, asserting that February 2010 correspondence from the Veteran was in fact a notice of disagreement as to this issue, a statement of the case was issued in April 2014 as to the issue of entitlement to service connection for a bilateral hip disability.  In this regard, the Board observes that the Veteran's February 2010 notice of disagreement as to the initial rating assigned for her back disability did not also express disagreement with the RO's determination as to the hip issue.  See 38 C.F.R. § 20.201.  Nevertheless, as a timely substantive appeal was not received from the Veteran as to this issue, the issue is not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

The issue of entitlement to service connection for circulatory problems of the legs was denied in an unappealed July 2010 rating decision.  As the Veteran did not appeal this decision, this issue is not before the Board.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's thoracolumbar spine disability was manifested by pain with some limitation of motion, her remaining functional range of motion is greater than 30 degrees of flexion; ankylosis is not shown.  She does not have IVDS resulting in any incapacitating episodes under the governing rating criteria.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2008.  This letter informed her of the type of information and evidence required to substantiate her initial service connection claim, and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  She was also advised of the downstream disability rating and effective date elements of these claims in this letter.  

With respect to the claim for a higher initial rating for the thoracolumbar spine disability, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

She has received all required notice concerning this claim.  Moreover, she has not alleged any prejudicial error in the content or timing of the VCAA notice she received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), she, not VA, has this burden of proof of showing there is a notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of her claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions in April 2009 and December 2012 as to the severity of her back disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In July 2010 statements, she said she had no other information or evidence to submit.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in December 2012 (with an X-ray study in February 2013).  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected thoracolumbar spine disability to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination is adequate it provides the information needed to properly rate her thoracolumbar spine disability.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that her service-connected thoracolumbar spine disability is more disabling than currently evaluated, and that she has constant back pain, with limitation of motion, and sciatica radiating into both legs.  She asserts that her back disability should be rated as 40 percent disabling.  See her April 2013 substantive appeal.

Throughout the rating period on appeal, the RO has rated her service-connected thoracolumbar spine disability as 20 percent disabling under Diagnostic Code 5239, pertaining to spondylolisthesis or segmental instability.  The RO initially characterized this disability as levoscoliosis and spondylosis, thoracic spine, to include spondylosis, hyperlordosis, and spina bifida occulta of the lumbar spine, and more recently as spondylolisthesis with spina bifida occulta of the lumbar spine.  The Board finds that in light of the fact that the December 2012 VA examiner indicated that her thoracolumbar spine disability diagnosis was unchanged from the original diagnosis, a broader characterization of the disability is more appropriate.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2015).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has contended that her thoracic spine symptoms and lumbosacral spine symptoms should be rated separately.  See February 2010 notice of disagreement and April 2013 substantive appeal.  However, under the relevant rating criteria, impairment of the thoracolumbar spine is rated together.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).

Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months.  A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2015). 

Note (2) to Diagnostic Code 5243 provides that if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Id.

Service treatment records include a report of a September 2007 X-ray study of the lumbar spine showing bilateral spondylolysis and fusion anomaly at L5 with grade I spondylolisthesis of L5 on S1.  There was no interspace narrowing and the vertebral bodies were of normal height and width.  The sacroiliac joints were within normal limits.  A report of an October 2007 magnetic resonance imaging (MRI) of the lumbar spine showed bilateral spondylosis at L5 with associated grade I anterolisthesis of L5 on S1.  There was a moderate degree of bony facet hypertrophy and degenerative change about the areas of spondylolysis with associated mild deformity of the bilateral lamina at L5, mild desiccation and bulging of the intervertebral disc at L4-5 contacting and mildly flattening the anterior aspect of the thecal sac but without significant central canal or neural foraminal compromise, and mild disc desiccation at L5-S1.  

A March 2008 treatment note reflects a diagnosis of spondylosis, and acquired deformity - spondylolisthesis.  A May 2008 MRI scan of the lumbar spine showed that the lumbar spine had a stable appearance since the prior study, and there was bilateral spondylolysis at L5 with associated spondylolisthesis of L5 on S1, and mild disc bulge with small central anular tear at L4-5 without significant protrusion of disc material or canal or neural foraminal stenosis.  The examiner also noted defects in the pars interarticularis regions bilaterally at L5 consistent with spondylolysis.  

A May 2008 service treatment record indicated that she had a congenital spinal anomaly of spondylolisthesis.  On examination in May 2008, active range of motion of the thoracolumbar spine was as follows:  forward flexion to 113 degrees, extension to 32 degrees, left lateral flexion to 28 degrees, right lateral flexion to 32 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 48 degrees.  She complained of pain at a level of 3 out of 10, aggravated by carrying extra weight, and prolonged sitting or standing.  She said her pain rose to 6 out of 10 when aggravated, and lasted for a couple of hours.  On private neurological evaluation during service in June 2008, an electromyography (EMG) nerve conduction study of the lower extremities was normal.  Dr. V. indicated that there was no evidence of lumbar radiculopathy, motor strength was 5/5, and reflexes were 1+.  Straight leg raising tests were negative.

VA outpatient treatment records reflect treatment for complaints of low back pain.  In October 2008, she complained of constant non-radiating low back pain, at a level of 7 out of 10.  On examination, range of motion of the thoracolumbar spine was as follows:  flexion to 50 degrees, extension to 5 degrees, lateral bending to 25 degrees bilaterally, and lateral rotation to 35 degrees bilaterally.  Deep tendon reflexes were 1+ bilaterally, strength was full bilaterally, sensation was intact to soft touch bilaterally, and gait was steady and even.

Private physical therapy notes from D.D. dated in November and December 2008 reflect treatment for low back pain.  In November, he noted that she was stiff and tight although she was hypermobile in her knees and shoulders.  He indicated that her low back range of motion was decreased by about 30 percent from normal.  He measured her range of motion of the low back on several occasions, but did not record any measurements for lateral rotation.  In November 2008, range of motion of the low back was as follows:  forward flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 15 degrees.  He said that bending and reaching were within normal limits.

Five days later, range of motion of the low back was as follows:  forward flexion to 40 degrees, extension to 23 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 28 degrees.  He said that bending and reaching were within normal limits.  The next day, range of motion of the low back was as follows:  forward flexion to 70 degrees, extension to 40 degrees, right lateral flexion to 17 degrees, and left lateral flexion to 15 degrees.  Bending and reaching were within normal limits.

In mid-December 2008, forward flexion of the lumbar spine was 60 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, and left lateral flexion to 25 degrees.   In February 2009, flexion was to 45 degrees, right lateral flexion was 20 out of 30 degrees and right lateral flexion was 22 out of 30 degrees. 

On VA examination in April 2009, the Veteran complained of low back pain, stiffness and numbness.  She also reported occasional tingling in her legs.  On examination, posture and gait were within normal limits.  Examination of the thoracolumbar spine showed no evidence of radiating pain, muscle spasm, tenderness, or ankylosis.  Straight leg raising test was negative on the right and left. Range of motion of the thoracolumbar spine was as follows:  flexion to 80 degrees (with pain at 80 degrees), extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  Joint function of the thoracolumbar spine was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degrees. There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  Motor and sensory function of the lower extremities was within normal limits.  Reflexes were 2+ bilaterally, and there was no involvement of the peripheral nerves.  X-ray studies showed very mild levoscoliosis in the upper thoracic spine with minimal spondylosis at T6 to T10.  There was also 7mm anterolisthesis of L5, most likely secondary to spondylosis of the L5 vertebra.  There was also spina bifida occulta of the L5 vertebra and hyperlordosis.  The examiner diagnosed levoscoliosis and spondylosis of the thoracic spine, spondylosis, hyperlordosis, and spina bifida occulta of the lumbar spine.

Subsequent VA medical records reflect ongoing treatment for low back pain.  Her problem list included low back pain, sciatica, and spondylolisthesis.  In February 2010, the Veteran reported that her pain was worsening, and her medication was not effective.  A March 2010 neurosurgery clinic note reflects that a December 2009 lumbosacral MRI showed 8-millimeter anterolisthesis of L5 on S1, with exposure of disc and movement of disc cephalad, and an annular tear of L4-5.  She complained of radicular pain in her leg, and pain in the perineum, and in the inguinal creases bilaterally that was stabbing and intermittent.  On examination, her posture was erect and upright, there was an antalgic gait, and flexion and extension posture increased her pain.  Motor strength of the lower extremities was full bilaterally.  Sensation was diminished in the medial lateral thigh, and medial calf on the right, and sensation was normal in the left lower extremity.  Deep tendon reflexes were absent bilaterally.  Straight-leg raising was negative on the right, and positive on the left.  The diagnosis was chronic low back pain due to pars defect and spondylolisthesis.  A CT scan showed a pars defect, and surgery was recommended.

A March 2010 VA primary care note reflects that the Veteran complained of a low back pain exacerbation after driving for 12 hours.  She denied loss of bowel or bladder control, and denied leg weakness.  On examination, there was normal lordosis, and no lesions, and range of motion was restricted due to pain.  Her legs were neurovascularly intact, except for sensory loss of the right lateral foot.  The diagnostic impression was severe low back pain due to pars defect and spondylolisthesis.

A report of a May 2010 private spine surgery consultation from A.P.M., MD, reflects that the Veteran reported a history of low back pain and right leg symptoms for 2.5 years.  She stated that her low back pain and numbness radiated to her toes, and that they turned blue.  She noted a recent diagnosis of Raynaud's syndrome.  She said she used a TENS unit which decreased pain, and also took pain medication.  She stated that physical therapy provided temporary relief.  She currently took pain medication that decreased her pain.  On examination, range of motion was as follows:  flexion to 40 degrees, extension to 0-5 degrees with pain, and right and left lateral bending to 10 degrees.  On neurologic evaluation, sensation was decreased in the right L3, L4, and S1 dermatomes.  On motor examination, the right tibialis anterior was 4/5, and other muscles were 5-/5.  Reflexes were diminished with reinforcement.  Babinski, clonus, slump, and Lasegue's tests were all normal.  Straight leg raising provoked pain in the low back only.  Dr. M. noted that a March 2010 computed tomography (CT) scan showed bilateral pars defects at L5.  The diagnoses were Grade I to II spondylolisthesis of L5-S1 with bilateral pars defects at L5, and lumbar herniated nucleus pulposus, L4-5 with annular tear.  Dr. M. discussed potential treatment options, including "live with it," medication, physical therapy, chiropractic, injections, or surgery.  He opined that lumbar epidural steroid injections and physical therapy were the best option.

On VA examination in December 2012, the Veteran complained of low back pain.  She stated that her back condition had worsened since separation from service, and that a recent pulse radio frequency procedure had helped significantly with pain, but she still had issues with sitting or standing for long periods of time.  She reported flareups that limited mobility, created stiffness and increased pain.  The examiner noted that she was diagnosed with spondylolisthesis and spina bifida occulta in October 2007.

On examination, range of motion of the thoracolumbar spine was as follows:  forward flexion to 75 degrees (with pain at 75 degrees), extension to 5 degrees (with pain at 5 degrees), right lateral flexion to 15 degrees (with pain at 15 degrees), left lateral flexion to 10 degrees (with no objective evidence of painful motion), and bilateral lateral rotation to 5 degrees.  There was no objective evidence of painful motion on left lateral rotation, but there was painful motion at 20 degrees during right lateral rotation.  After repetitive-use testing, there was no additional limitation of motion, but there was pain on motion and less movement than normal.  There was no evidence of guarding or muscle spasm of the thoracolumbar spine.  There was localized tenderness or pain to palpation of the thoracolumbar spine.  On examination of the lower extremities, muscle strength, reflexes, and sensation were all normal.  Straight-leg raising tests were negative bilaterally.  Radiculopathy was not shown.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine condition.  The examiner indicated that there was no IVDS of the thoracolumbar spine. The impact of the thoracolumbar spine condition on the Veteran's ability to work was that she was unable to sit or stand for more than 30 minutes.  The examiner indicated that there was no change in the diagnosis of levoscoliosis and spondylosis of the thoracic spine to include spondylosis, hyperlordosis and spina bifida occulta of the lumbar spine.

A February 2013 X-ray study of the lumbar spine showed a left-sided L5 pars defect with anterolisthesis at this level.  There was also abnormal configuration of the posterior elements, likely congenital.

Throughout the rating period on appeal, the Board finds that under the General Rating Formula, a higher 40 percent rating is not warranted for the service-connected thoracolumbar spine disability, as the evidence does not show forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is not shown.  On VA examination in April 2009, forward flexion was performed to 80 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  Some prior treatment records dated in 2008 and 2010 show that forward flexion was limited to 40 or 50 degrees.  On VA examination in December 2012, forward flexion was performed to 75 degrees (with pain at 75 degrees), extension to 5 degrees (with pain at 5 degrees), right lateral flexion to 15 degrees (with pain at 15 degrees), left lateral flexion to 10 degrees (with no objective evidence of painful motion), and bilateral lateral rotation to 5 degrees.  

In other words, forward flexion was no worse than 40 degrees throughout the rating period on appeal, even with consideration of pain.  Treatment records during this period reflect varying degrees of impairment, and consistent complaints of pain, but nonetheless, the criteria for a higher rating in excess of 20 percent are not met during this period under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board also has considered whether a higher rating is warranted via application of Diagnostic Code 5243.  However, the December 2012 VA examiner has explicitly stated that the Veteran does not have IVDS of the thoracolumbar spine.  The April 2009 VA examiner also indicated that there were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  Further, although there is clear evidence of degenerative disc disease, despite the Veteran's lay assertions, there is no evidence of incapacitating episodes that meet the above regulatory definition.  As such, Diagnostic Code 5243 cannot serve as grounds for increasing the rating for her thoracolumbar spine disability.  There are no other relevant code sections for consideration.

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected thoracolumbar spine disability throughout the rating period on appeal.  Although the Veteran contends that she has radicular symptoms in her legs due to her thoracolumbar spine disability, in the present case, although there is some conflicting evidence of record, the Board finds that the preponderance of the medical evidence of record reveals no significant chronic neurological abnormalities due to the service-connected thoracolumbar spine disability. 

Significantly, on private neurological evaluation during service in June 2008, an EMG nerve conduction study of the lower extremities was normal.  Dr. V. indicated that there was no evidence of lumbar radiculopathy, motor strength was 5/5, and reflexes were 1+.  Straight leg raising tests were also negative.  On VA examination in April 2009, straight leg raising tests were negative bilaterally.  Motor and sensory function of the lower extremities was within normal limits.  Reflexes were 2+ bilaterally, and there was no involvement of the peripheral nerves.  

A March 2010 treatment note reflected that the Veteran complained of radicular symptoms in her leg, and examination showed decreased sensation in the right leg, absent reflexes, and positive straight-leg raising on the left, motor strength of the lower extremities was full bilaterally.  A May 2010 private spine surgery consultation from Dr. M. indicated that sensation was decreased in the right L3, L4, and S1 dermatomes.  On motor examination, the right tibialis anterior was 4/5, and other muscles were 5-/5.  Reflexes were diminished with reinforcement.  Babinski, clonus, slump, and Lasegue's tests were all normal.  Straight leg raising provoked pain in the low back only.  The December 2012 VA examiner indicated that radiculopathy was not shown, and muscle strength, reflexes, and sensation of the lower extremities were all normal.  Straight-leg raising tests were negative bilaterally.  

In sum, on objective examinations, strength, reflexes, and sensation were generally normal in the lower extremities and straight leg raise was negative on nearly every examination.  An EMG nerve conduction study of the lower extremities was normal.  Atrophy was not shown throughout the rating period on appeal, and the 2012 VA examiner found no radiculopathy.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the thoracolumbar spine disability is not warranted here.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the Veteran's thoracolumbar spine disability, and the claim is denied.

Extraschedular Consideration 

The Board has also considered whether referral for extraschedular consideration is warranted for the disability on appeal.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Regarding the Veteran's thoracolumbar spine disability, the General Rating Formula for Diseases and Injuries of the Spine reasonably describes her disability level and symptomatology, and provides for higher ratings for more severe symptomatology than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, including the Veteran's reported symptomatology, the Board concludes that the schedular rating criteria reasonably describe her thoracolumbar spine disability picture.  

In short, the Veteran's disability picture with respect to the issue on appeal is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted. 

However, to the extent that the Veteran has argued the rating criteria are inadequate to address her back symptomatology, the Board notes that the evidence of record does not include indicia of an exceptional or unusual disability picture, including hospitalization for her service-connected thoracolumbar spine disability, or marked interference with employment due to those disabilities.  Accordingly, there is no basis for referral of the claim for extraschedular consideration.

As a final matter, at no time during the course of the appeal has the Veteran alleged that she is unemployable as a result of her thoracolumbar spine disability, nor does the evidence indicate such. 

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

A higher rating in excess of 20 percent for the service-connected thoracolumbar spine disability is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


